Case 2:19-cv-00405-MSD-LRL Document 10 Filed 09/19/19 Page 1 of 3 PageID# 55



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

ROBERT TREPETA,
on behalf of himself and all
other similarly situated individuals,

       Plaintiffs,

v.                                                           Case No. 2:19-cv-00405-MSD-LRL

NATIONAL CONSUMER TELECOM
AND UTILITIES EXCHANGE, INC.,
and
EQUIFAX INFORMATION SERVICES, LLC,

Defendants.

                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S
               CONSENT MOTION FOR ENLARGEMENT OF TIME
          TO RESPOND TO DEFENDANT EQUIFAX’S MOTION TO DISMISS

       Plaintiff Robert Trepeta, et al., by Counsel and with the consent of Defendant Equifax

Information Services, LLC, moves the Court to enlarge the deadlines for Plaintiff to respond to

Defendant’s Motion to Dismiss ECF 7. For the reasons that follow, the Court should grant the

Motion.

                        I.      BACKGROUND AND REQUESTED RELIEF.

       Plaintiff filed this case on August 5, 2019, asserting violations of the Fair Credit Reporting

Act (“FCRA”) relating to Defendants’ alleged failure to disclose information the possessed about

him. (ECF 1.) Defendant NCTUE answered the Complaint (ECF 5), and Defendant Equifax moved

to dismiss on September 5, 2019. (ECF7.) By Local Rule, Plaintiff’s opposition brief to the Motion

to Dismiss is due September 19, 2019. Plaintiff has requested, and Defendant Equifax does not

oppose, a seven-day enlargement of that deadline, making it September 26, 2019.
Case 2:19-cv-00405-MSD-LRL Document 10 Filed 09/19/19 Page 2 of 3 PageID# 56



       Under Federal Rule of Civil Procedure 6(b)(1)(A), the Court may enlarge a not-yet-expired

deadline by a party’s motion and showing of good cause. FED. R. CIV. P. 6(b)(1)(A). Whether good

cause exists to justify granting the enlargement is within the Court’s discretion. Hayward v.

McCabe, No. 1:11-cv-00644-RBH, 2012 WL 1096101, at *2 (D.S.C. Mar. 30, 2012). Here, good

cause exists because the Motion raises a complex issue, which requires Plaintiff to research and

make a strategic decision regarding his response.

       The requested enlargement will have no impact on any other deadlines in this case as the

Court has not entered a Scheduling Order. No Party will be prejudiced, as confirmed Equifax’s

consent. This enlargement is not sought for reasons of delay or other improper purpose, but so that

Plaintiff may devote appropriate resources to his response.

       There is therefore good cause for granting requested enlargement, and Plaintiff requests

that the Court enlarge the deadline to respond to Defendant’s Motion as set forth above.

                                      II.    CONCLUSION.

       Good cause exists for the requested enlargement. No Party will be prejudiced, and no other

deadlines impacted. The Court should therefore grant Plaintiff’s Motion.

Dated: September 19, 2019.

                                                     Respectfully submitted,
                                                     PLAINTIFFS, et al.,

                                                             /s/
                                                     Leonard A. Bennett, Esq., VSB #37523
                                                     Craig C. Marchiando, Esq., VSB #89736
                                                     CONSUMER LITIGATION ASSOCIATES, P.C.
                                                     763 J. Clyde Morris Blvd., Ste. 1-A
                                                     Newport News, VA 23601
                                                     Telephone: (757) 930-3660
                                                     Facsimile: (757) 930-3662
                                                     Email: lenbennett@clalegal.com
                                                     Email: craig@clalegal.com




                                                2
Case 2:19-cv-00405-MSD-LRL Document 10 Filed 09/19/19 Page 3 of 3 PageID# 57



                                                      Matthew J. Erausquin, VSB #65434
                                                      Tara B. Keller, VSB #91986
                                                      CONSUMER LITIGATION ASSOCIATES, P.C.
                                                      1800 Diagonal Road, Ste. 600
                                                      Alexandria, Virginia 22314
                                                      (703) 273-7770 - Telephone
                                                      (888) 892-3512 – Facsimile
                                                      Email: matt@clalegal.com
                                                      Email: tara@clalegal.com

                                                      Counsel for Plaintiff



                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 19th day of September, 2019, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to all counsel of record.



                                                      /s/
                                              Leonard A. Bennett, Esq., VSB #37523
                                              CONSUMER LITIGATION ASSOCIATES, P.C.
                                              763 J. Clyde Morris Blvd., Ste. 1-A
                                              Newport News, VA 23601
                                              Telephone: (757) 930-3660
                                              Facsimile: (757) 930-3662
                                              Email: lenbennett@clalegal.com

                                              Counsel for Plaintiff




                                                 3
